                                                                            ,..___   =~------


                                                                                          1LED
                              UNITED STATES DISTRICT COURT I
                            SOUTHERN DISTRICT OF CALIFORNIA/_ MAY 1 6 2019
                                                                        I    .- . .. .".' - --::----

UNITED STATES OF AMERICA,                                               c:~· c'i~;.;;;g~f';"'=c.'"_~p::-1,t~}u~~
                                                                                                  ,. .
                                                        Case No. 19-cr-01135-L

                                      Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Tomas Vazquez-Guerrero
                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21 :952, 960 - Importation of Fentanyl (Felony)




 Dated:   ~/;,, /Lt
